Action brought by plaintiffs as assignees of one Aratzkoff to recover the sum of $900 withheld by defendant as liquidated damages under a contract entered into on November 13, 1931, by the defendant with Aratzkoff, for alterations and repairs at Public Schools Nos. 179, 189 and 202 in the borough of Brooklyn. Determination of Appellate Term affirming judgment of the Municipal Court, Borough of Manhattan, Eighth District, dismissing complaint, affirmed, with costs and disbursements. No opinion. Present — Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.; Merrell and O’Malley, JJ., dissent and vote to reverse and grant judgment for appellants on the authority of Board of Education of City of New York v. Sandman (134 Misc. 456; affd., 229 App. Div. 853).